DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 (and new claims 21-23) in the reply filed on 17 February 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in said reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 10, it is unclear what is meant by “each of the cartridge” since the term “each” would refer to plural cartridges.  Clarification and correction are required.
In claim 10, it is unclear how the claimed detergent supply device elements function absent a controller (i.e. the pump extracting detergent and the electrode sensors detecting and transmitting electric signals) as such controller detail appears to be a requisite element for the detergent supply device to function as claimed.  Clarification and correction are required.
In claim 17, the recitation of “a first set of electrode sensors” and “a second set of electrode sensors” is indefinite because it is unclear what Applicant intends.  Claim 10 already recites “at least three electrodes”, and it is unclear whether further recitations of sets of electrode sensors include the previously cited at least three electrodes or are separate sensors.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2012/0152290 to BROSNAN et al. (“BROSNAN”).
Regarding claim 10, BROSNAN (in claims 1, 3, 4, and associated text) discloses a washing machine (10) having a cabinet (18), a tub (36) located inside the cabinet and configured to receive water, a drum (basket, not shown; see ¶ [0016]) rotatably provided inside the tub and configured to accommodate laundry, and a detergent supply device located at the cabinet and configured to supply detergent into the tub, wherein the detergent supply device comprises:
a cartridge (12,14,16) configured to contain the detergent;
a pump (40) connected to the cartridge and configured to pump the detergent contained in the cartridge to the tub; and
a passage (lines 42,44,46) that is configured to guide the pumped detergent into the tub,
wherein at least three electrode sensors (142) are located at each of the cartridge, at least one of the at least three electrode sensors being located at a height that is different from the remaining ones of the at least three electrode sensors (note ,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0103988 to LG ELECTRONICS (“LG”; cited by Examiner - machine translation provided) in view of BROSNAN.
Regarding claims 10-16, LG discloses a washing machine having a cabinet (see Fig. 1), a tub (130) located inside the cabinet and configured to receive water, a drum (120) rotatably provided inside the tub and configured to accommodate laundry, and a detergent supply device (see Figs. 1 and 3-7) located at the cabinet and configured to supply detergent into the tub, wherein the detergent supply device comprises:
a cartridge (250a,250b) configured to contain the detergent;
a pump (see abstract and claim 1; see also “pumping means”) connected to the cartridge and configured to pump the detergent contained in the cartridge to the tub; and
a passage (bosses 262a,262b and lines 277a,277b) that is configured to guide the pumped detergent into the tub,
wherein electrode sensors (291,293) are located at each of the cartridge,
wherein the detergent supply device further comprises a housing (drawer 200 or housing 260) that accommodates the cartridge, and wherein the electrode sensors are located at a rear wall of the housing (note sensors are configured to connect to rear housing at connecting portion 294),
wherein each of the electrode sensors comprises an electrode plate (293) and a terminal (top end of 293 in Fig. 5) that is connected to the electrode plate and that is configured to transmit an electric signal,
wherein the electrode plate is located at an opening of a rear surface of the cartridge, and wherein the detergent contained in the cartridge contacts the electrode plate (see, e.g., Figs. 5 and 7),
wherein the electrode plate is configured to, based on a determination that the electrode plate contacts the detergent, transmit the electric signal through the terminal (the electrode plate configuration in Figs. 5 and 7 is fully capable of performing such use),
wherein the electrode plate is located between a rear wall of the housing and a rear side of the cartridge (see, e.g., Figs. 5 and 7, noting electrode portion in notch of wall 250a),
wherein the terminal is located at a rear wall protrusion of the cartridge and protrudes along a direction perpendicular to the rear wall of the cartridge (see, e.g., Figs. 5 and 7, noting electrode portion in notch of wall 250a).
LG discloses the claimed invention including plural sensors at each cartridge, but LG appears to only disclose two sensors rather than three sensors at each cartridge.  LG also does not appear to disclose at least one of the electrode sensors being located at a height that is different from the remaining ones of the at least three electrode sensors. 
Regarding the number of sensors, it is known in the art to provide at least three sensors for determining a detergent level in a detergent supply device cartridge (see BROSNAN above).  Therefore, the position is taken that it would have been obvious at the time of effective filing to duplicate the number of sensors as desired in order to achieve desired sensor measurements for determining fluid level and/or a low level in a cartridge.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B) regarding Obviousness and Duplication of Parts. 
Regarding the sensors having different heights, BROSNAN discloses such configuration (see Figs. 3-4) for determining various types of measurements such as “fluid level, a chemical characteristic, and/or any other suitable measurement and/or characteristic” (see ¶ [0027]).  Therefore, the position is taken that it would have been obvious at the time of effective filing to provide a duplicate sensor in a different height to achieve a known and desired measurement such as fluid level, fluid type, and the like by simply rearranging the sensor at a different level.  It has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C) regarding Obviousness and Relocation of Parts.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of BROSNAN, as applied to claim 10, and further in view of US 2011/0154864 to SCHULZE.
LG and BROSNAN, supra, disclose the claimed invention including plural cartridges, but neither discloses wherein a passage switching valve is connected to at least one of the plurality of cartridges, and wherein the pump is connected to the at least one of the plurality of cartridges through the passage switching valve.  SCHULZE teaches an art-related washing machine configuration in which plural cartridges are connected to a pump with a passage switching valve (16) for feeding different cartridge doses to a washing machine.
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute one known multiple dosing configuration for the other to achieve the same and predictable results of dosing plural additive cartridges in a washing machine.

Allowable Subject Matter
Claims 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711